Citation Nr: 1225309	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to November 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board notes here that, while the May 2007 rating decision was issued by the Colombia RO, the Veteran filed his claim with the RO in Atlanta, Georgia, which has handled all correspondence and development of the Veteran's claim throughout the pendency of this appeal.   

Where a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that the issue on appeal was previously characterized as service connection for a lung nodule/mass.  In accordance with Clemons, the issue has been re-characterized above to include all respiratory disorders.  

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge in June 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.


FINDING OF FACT

The evidence does not demonstrate that the Veteran has a chronic respiratory disorder which is related to active service.





CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2006 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  Through the letter, VA informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.   VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA also informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  VA further requested that the Veteran provide information to specific questions regarding where, when and how he was exposed to asbestos.  
 
The December 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  The claim was last adjudicated in a December 2011 supplemental statement of the case.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) (West 2002 and Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

These matters were most recently before the Board in November 2011, when the case was remanded to the VA RO Atlanta, Georgia (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain any outstanding private and/or VA treatment records, and to obtain a VA examination.  All of the actions previously sought by the Board through its prior development request have been substantially as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in December 2012, which continued the previous denial.  

The Veteran has not indicated that there exist any other records of VA or private VA medical treatment relative to this claim that are not already in the claims file.  

The Veteran also received a VA examination, in accordance with the directions of the November 2010 Board remand, in November 2010.  The VA examiner reviewed the claims file and provided a medical opinion directly addressing the questions on appeal.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002 & Supp. 2011); 38 C.F.R. §3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. §7104(a) (West 2002 & Supp. 2011); 38 C.F.R. §3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. §5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365. 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of Veterans Affairs promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005. 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis (IPF), or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00. 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he acquired a respiratory condition during his military service in the Navy, when he worked in the boiler room on the USS Independence where he was exposed to asbestos.  

In this case VA has determined, based on the evidence of record, that the Veteran was exposed to asbestos in service.  Specifically, the VA stated that the Department of the Navy indicated that there was a high probability of asbestos exposure in the Veteran's occupational specialty.  The remaining question, then, is whether the Veteran has a current respiratory disability that is related to his in-service asbestos exposure.  

A July 2006 CT scan was performed on the Veteran by his private physician.  The doctor stated pleural calcifications could be from prior trauma or possible asbestos exposure.  However, the doctor did conclude that there was a lack of pleural calcification along the diaphragms bilaterally, suggesting against asbestos etiology. 

A July 2007 letter from the Veteran's private physician stated that the Veteran had a known history of asbestos exposure when working in boiler rooms in the Navy, at which time he performed abatement of asbestos in and around boiler rooms.  The doctor noted that the Veteran did not use personal protective respiratory equipment at that time.  A CT scan of the Veteran's chest was performed in March 2007, which revealed evidence of multiple pleural calcifications.  The doctor also reported that there was no evidence of interstitial abnormalities or pathological lymphadenopathy.  The doctor stated his belief that, given the Veteran's history of exposure to asbestos, an adequate latency period, and findings of pleural based calcified nodules and pleural plaque, the Veteran's radiographic abnormalities are indeed related to asbestos inhalation exposure.  The doctor noted that there was no evidence of asbestosis at that time.  

VA medical center treatment records dated in May 2008 noted that a chest CT scan demonstrated pleural calcifications on the left of the Veteran's chest which would be consistent with asbestos exposure.  It was noted that there was no evidence of pleural thickening to indicate malignancy beyond the risk factor for malignancy.

A January 2009 VA medical center treatment note reported that several years prior a chest x-ray showed a possible lesion and that CT scans showed a calcified left upper lobe nodule which was felt to be benign.  It was noted that pleural calcifications were also noted and that the CT scan was found to be consistent with asbestos exposure.  

A May 2009 letter from a VA doctor noted that CT scan of the chest showed changes of asbestosis in the Veteran's lungs and nodules in the left lung which had increased slightly in size and would be followed up in three months.  An October 2009 pulmonary clinic note reported that pleural plaques were telltale evidence of prior asbestos exposure and usually did not cause symptoms.  

A January 2010 pulmonary clinic note reported that the Veteran had shortness of breath, the etiology of which was not likely asbestosis since he had no evidence of restrictions on his pulmonary function testing and that he noted that his inhaler caused symptoms to improve.  It was noted that the Veteran may, thus, have reactive airway disease component or placebo effect.  A July 2010 VA medical center noted that the Veteran had multiple pulmonary nodules which had been stable over the last two years.

A May 2010 letter from a VA doctor stated that the Veteran had some calcification of the lung lining consistent with asbestos exposure.  The doctor noted that they would have to keep an eye on the Veteran's condition, but could do that with a plain x-ray.  The doctor did not give a diagnosis of the Veteran's respiratory condition.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Video Conference hearing in June 2010.  During his hearing, the Veteran reported that he had not been diagnosed with asbestosis or mesothelioma but was told that he had a condition which needed to be monitored.  He stated that he had signs and symptoms  such as night sweats and shortness of breath and that his pleural lining calcification seemed to be progressing but not to the point of having cancer.  The Veteran stated that he became short of breath going up a flight of stairs.  The Veteran further pointed out that he was looking for a non-compensable disability rating so that in the event that his symptoms did get worse he was prepared.  

An October 2010 VA pulmonary clinic note reported that the Veteran had a history of asthma.  A CT scan demonstrated several scattered tiny lung nodules which appeared stable since May 2008 which were felt to be post-infectious/post-inflammatory in etiology.  Calcified pleural plaques, suggestive of asbestos-related pleural disease were also noted.  The reporting pulmonologist stated that the Veteran had asthma which was better with medication.  It was noted that the Veteran was now able to exercise on the elliptical machine for an hour a day five times a week which suggested that the Veteran had a combination of deconditioning and asthma.  The pulmonologist stated that the etiology of pleural plaques may be asbestos related but given the fact that the Veteran's total lung capacity and diffusing capacity of lung for carbon monoxide testing were normal, he did not believe his symptoms were due to pleural plaques but instead due to asthma.

Pursuant to the Board's November 2010 remand, in November 2010, the Veteran was afforded a VA examination.  The VA examiner noted that the Veteran's claims file was reviewed.  During his examination, the Veteran reported that he noticed shortness of breath in 2006 and that his activity was limited due to his shortness of breath.  The examiner noted that the Veteran was diagnosed with reactive airway disease (asthma) at the Atlanta VA medical center in October 2010 and that the Veteran's pulmonologist felt that his symptoms of shortness of breath and dyspnea on exertion were secondary to a combination of deconditioning and asthma. 

Following a review of CT images and a comparison of recent images to prior studies dated between May 2008 and October 2009, the examiner found several tiny lung nodules in the lungs which appeared stable since prior studies and were therefore postinfectious and post inflammatory in etiology.  Calcified pleural plaques were also identified and it was noted that this was suggestive of asbestos related pleural disease.  

Following examination and testing, the examiner concluded that the Veteran's reactive airway disease was less likely than not related to his military service or asbestos exposure.  The examiner noted that the Veteran had a twenty-year history of smoking which may have contributed to mild airflow limitation and mild early chronic obstructive pulmonary disease.  It was noted that there was evidence of asbestos exposure with calcified pleural plaques, but that pulmonary function tests conducted in November 2009 and December 2010 did not show significant restrictive defects, so he did not have evidence of asbestosis at this time.  It was noted that it was at least as likely as not that the calcified pleural plaques were secondary to asbestos exposure.  Regarding pulmonary nodules, the examiner noted that they were stable on multiple CT scans and were felt to be benign post-inflammatory or pos-infectious in etiology.  The examiner stated that the pulmonary nodules were therefore less  likely than not related to military service or asbestos exposure.  

In order to establish service connection, the evidence of record must demonstrate an in-service incurrence or aggravation of a disease, a current disorder, and a link between the two.  The Board finds that, because the competent medical evidence does not demonstrate that the Veteran presently has a chronic disability related to the his service, the Veteran's claim must fail.

Initially, as noted above, exposure to asbestos is conceded in this case.  Thus, in this case the issue turns on whether the Veteran has a present disorder which may be related to active duty service to include such exposure.

Here, the evidence of record includes diagnosis of three respiratory conditions:  pulmonary nodules, asthma and pleural plaques.

Turning first to the issues of service connection for pulmonary nodules and asthma, the Board finds that the overwhelming medical evidence demonstrates that these conditions are not related to the Veteran's service or to exposure to asbestos.  The medical evidence described above includes multiple opinions which state that the Veteran's asthma is unrelated to service and which note that he has a twenty-year history of smoking.  Further, pulmonary nodules are found by both the Veteran's VA pulmonologist and his VA examiner to be post-inflammatory or post-infectious in nature.  

The medical evidence weighs against a finding that the Veteran's pulmonary nodules and asthma are related to asbestos exposure.  Further, service treatment records are wholly silent as to any complaints of or treatment for any lung disorder whatsoever.  Accordingly, as the evidence of record has not demonstrated an in-service incurrence of either pulmonary nodules or asthma, or a competent medical opinion relating these conditions to service, service connection for these conditions must be denied.

While the Veteran's claim for service connection for pulmonary nodules and asthma fails on the basis of a lack of an in-service incurrence of a disorder or a competent nexus opinion, the Veteran's claim for service connection due to pleural plaques must fail due to the fact that no chronic disabling disorder is demonstrated.  

The Board notes that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007). 

The Veteran's service treatment records do not demonstrate pleural plaques, asbestos exposure, is, however, conceded by VA in this case.  

The Veteran is shown to have pleural plaques which are related by multiple physicians, to include the VA examiner, as due to the Veteran's exposure to asbestos.  Regrettably, however, as demonstrated by the medical evidence of record, such pleural plaques are not shown to cause any chronic disabling disorder (the Board notes the May 2009 findings of "changes of asbestosis" but notes that this is not a diagnosis and that the overwhelming medical evidence demonstrates that the Veteran does not have asbestosis).  While the Veteran is shown to have findings consistent with asbestos exposure and which are monitored for progression, the Veteran has at no time received a diagnosis of asbestosis or any other chronic disorder which is secondary to these pleural plaques.  Where, as here there is no proof of a present disability, there can be no valid claim for service connection.  See Brammer , 3 Vet. App. at 225.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to medical providers. 

In this case, the Veteran asserts that his respiratory symptoms are due to asbestos exposure.  In this regard, the Board notes that as a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the Veteran is competent to speak of his respiratory symptoms.  Due to the complexity of the issue in this case, however, here, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, he is not competent to render an opinion of etiology in this particular case.  Thus, the medical opinions of the Veteran's physicians and VA examiner outweigh the Veteran's lay assertions regarding the cause of his symptoms and his diagnoses.

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a respiratory disorder and his claim is, therefore, denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


